Citation Nr: 9934548	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-11 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chest pain.

2.  Entitlement to service connection for residuals of a left 
knee injury to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine



INTRODUCTION

The appellant had active service from September 1980 to 
August 1997.

This appeal is from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
regional office (RO).

The appellant has averred that he first had left knee pain in 
service from compensating for an injured right knee, and then 
he injured his left knee, also while in service.  Although he 
is now service-connected for a right knee disability, the 
facts alleged by the appellant do not raise a claim for 
compensation for disability proximately due to or resulting 
from a service-connected disability,  see 38 C.F.R. 
§ 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995), 
because the appellant's assertion is of onset in service.  
The allegation casts the claim purely as one for compensation 
for direct service connection.  See 38 C.F.R. § 3.303 (1999).  
The Board will consider the claim on a direct basis only.


FINDINGS OF FACT

1.  The appellant has not submitted a current, competent 
medical diagnosis of any musculoskeletal or other bodily 
system disease or residual of an injury involving the chest.

2.  The appellant has not submitted competent medical 
evidence of current disability due to arthritis or other 
pathology of the left knee.


CONCLUSION OF LAW

Claims of entitlement to service connection for chest pain 
and for residuals of injury of the left knee including 
arthritis are not well grounded, and VA has no duty to assist 
the appellant to develop facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records include October 1979 medical history 
and examination reports for entrance into service that are 
negative for complaints, findings, or diagnosis of chest or 
left knee pathology.  In March 1984, the appellant sought 
treatment for pain and swelling of the left knee of one-day 
duration.  He reported no known trauma, and that he had been 
climbing hills.  On examination, the knee was not swollen and 
was otherwise negative except for some tenderness over the 
medial collateral ligament.  The assessment was recurring 
strain, left knee, doubt internal derangement.  Other medical 
records from February through May 1984 pertain to the right 
knee only without mention of the left knee.  In July 1991, 
the appellant sought treatment for a pulled muscle behind the 
left knee sustained playing softball.  On examination of the 
left knee and muscle, the assessment was possible muscle 
sprain.  No further mention of the left knee appeared in the 
service medical records.

In October 1994, the appellant was seen for complaints of two 
months' duration of pain in the right side of the ribs, 
including when taking a deep breath or laughing.  He denied 
history of trauma, but reported that he lifted heavy objects 
in his work.  Examination was essentially negative except for 
tenderness of the chest on palpation of the lower aspect of 
the right upper quadrant.  The differential diagnosis was 
cholelithiasis versus musculoskeletal chest wall pain.  
Radiological consultation was ordered, and it showed no rib 
fracture or pneumothorax.  There was increased fecal 
accumulation in the colon with a nonspecific gas pattern and 
an irregular density in the right upper quadrant assessed as 
rule out gall stone versus calcium on the liver, kidney, or 
costochondral junction.  Clinical correlation was 
recommended; no clinical follow-up is of record.  A March 
1996 record shows the appellant sought treatment for feelings 
of racing heart; he denied chest pain.  Electrocardiogram 
(EKG) and chest x-rays were normal.  Holter monitor showed 
asymptomatic sinus tachycardia.  In April 1996 a renal 
ultrasound was normal.  In March 1997 the appellant had a 
normal renal ultrasound. No separation medical history or 
examination report is of record.

On VA examination in November 1997, the appellant reported 
that he experiences tightness in his chest occasionally while 
at rest without shortness of breath or other symptoms.  He 
denied pain with exertion.  He denied precipitating factors 
and reported the sensation occurred only at rest.  He 
reported left knee pain and tenderness, worse with certain 
movements and with weather changes.  Cardiac examination was 
normal.  Abdominal examination was normal.  The left knee had 
flexion of 120 degrees passively and 125 degrees actively.  
Neurological tests were normal.  EKG was revealed normal rate 
and rhythm.  Chest x-ray revealed a minor density in the 
right upper lobe of the lung, felt to be a granuloma; the 
study was interpreted as showing a minor abnormality.  X-ray 
study of the left knee showed no significant joint space 
narrowing, osteophytic changes, acute fractures, or 
dislocations.  The study was deemed normal.  The examiner 
diagnosed, in pertinent part, chest pain, atypical for heart 
disease, most likely musculoskeletal in nature; and left knee 
arthritis with negative x-ray.

In his July substantive appeal, the appellant asserted, in 
essence, that he has genuine disability due to chest pain and 
left knee pain.  He stated, essentially, that after he 
injured his right knee, it affected his left knee, and then 
he injured his knee and now has a knot in his left knee that 
causes him pain, including every day while driving a truck 
for a living.

II.  Analysis

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1999).  Incurrence of arthritis found 
to be 10 percent disabling within one year after separation 
from service may be presumed incurred in service.  38 C.F.R. 
§§ 3.307, 3.309(a) (1999).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
evidence not of record.  His application for disability 
compensation is complete, and VA has no duty to inform him of 
the necessity to submit any evidence to complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).  A claim may 
also be well grounded, after meeting the first requirement, 
on evidence that a condition was noted in service, evidence 
of continuity since service of symptomatology of that 
condition, and medical evidence of a nexus between the 
current disability and the continuity of symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  Evidence is 
presumed true for the limited purpose of determining if a 
claim is well grounded.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).

Alternatively, a claim may be well-grounded by evidence of 
continuity of symptomatology with a condition noted in 
service, 38 C.F.R. § 3.303(b) (1999), and a competent medical 
opinion that there is a nexus between a currently diagnosed 
disorder and the symptomatology for which there is continuity 
with the condition noted in service.  Savage v. Gober, 10 
Vet. App. 488 (1997).

A.  Chest Pain

The appellant has not submitted competent medical evidence of 
a current diagnosis of any disorder or disability of the 
chest, whether musculoskeletal or involving any other system.  
The diagnostic work-ups in the service medical record were 
not diagnostic.  A current diagnosis of a known medical 
disorder is the prime requisite of a well grounded claim.  
See Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 
506 (1995)(citations omitted) aff'd 78 F.3d 604 (Fed. Cir. 
1996) (Table).

The appellant has obtained a diagnosis of an essentially 
subjective phenomenon, pain, without a diagnosis of any 
underlying objective condition.  Although VA regulations 
provide for consideration of pain in evaluating the severity 
of disability, the regulations require objective indicia of 
pain and provide for compensation for that pain only when it 
is evidenced objectively and associated with underlying 
pathology.  See, e.g., 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  
The November 1999 VA diagnosis  is not evidence of a current 
disability resulting from disease or injury incurred in 
service, as law and regulation requires as a prerequisite of 
entitlement to VA disability compensation.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

The appellant has not presented a well-grounded claim for 
service connection for a disability manifested by chest pain.  
Absent a well-grounded claim, VA has no duty to assist the 
appellant to develop facts pertinent to a claim, Morton v. 
West, 12 Vet. App. 477 (1999), and the Board does not have 
jurisdiction to adjudicate the claim on the merits.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).

B.  Residuals of a Left Knee Injury to Include Arthritis

The appellant has presented a diagnosis of arthritis within 
one year of separation of service.  That diagnosis would be 
sufficient to well ground the claim if the evidence submitted 
permitted application of the presumption.  As a matter of 
law, a mere diagnosis is insufficient to permit a claimant 
for disability compensation to bolster a claim with a 
statutory presumption.  The presumption applies to arthritis 
when it is 10 percent disabling during the presumptive 
period.  38 U.S.C.A. § 1112, 1137 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.307(a)(3), 3.309(a) (1999).

VA disability rating criteria provide that arthritis is 10 
percent disabling if it is diagnosed by x-ray, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1999), or if there is actual, 
objectively verified, painful motion, with joint pathology, 
due to healed injury.  38 C.F.R. § 4.59 (1999).  The 
appellant has not submitted evidence that satisfies the 
criteria for application of the presumptive regulations, 
consequently, he cannot well ground his claim by relying on 
the evidentiary assistance of the presumptive regulations.

In the case of Rabideau v. Derwinski, 2 Vet. App. 141 (1992), 
a claimant for VA disability compensation for hypertension 
who had intermittent hypertensive blood pressure readings in 
service was held not to demonstrate a disability because the 
hypertensive blood pressure measurements in service did not 
show a compensable degree of disability according to the VA 
schedule for rating disability due to hypertension.  Id. at 
143.  Analogously, to the extent the appellant's claim relies 
upon incurrence of disability due to the chronic disease 
arthritis incurred in service, the diagnosis of arthritis 
without x-ray verification or objective evidence of painful 
motion associated with joint pathology and shown as due to 
healed injury leaves the appellant claiming entitlement to 
disability compensation for a disability he does not have.  
Such a claim cannot be well grounded.  Rabideau, 2 Vet. App. 
141.

As regards the alleged injury in service, which is presumed 
to have happened, Robinette, 8 Vet. App. 69, the appellant 
has not submitted competent medical evidence of a nexus 
between any current medical finding or subjectively reported 
condition and such an injury.  Regarding the knot in the left 
knee and any disability related to it, the appellant has not 
presented evidence that it was incurred in service, and any 
association he may wish to imply with the muscle injury 
behind the left knee is his lay medical opinion.  Such a lay 
medical opinion may not be the basis of a well-grounded 
claim, because the appellant lacks the expertise to proffer 
his medical opinion as evidence.  Espiritu v. Derwinski, 2 
Vet App. 492 (1992).

The single report of left knee pain in March 1984 is evidence 
that a left knee condition, not arthritis, was noted during 
service.  The appellant's July 1998 testimony of continuing 
pain in the left knee is evidence of continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  However, absent a 
competent medical diagnosis of a current disability other 
than arthritis (for the reasons discussed above), a physician 
cannot opine a nexus between a currently diagnosed disorder 
and the continuity of symptomatology reported by the 
appellant.  Absent such evidence, the claim for service 
connection for a left knee condition other than arthritis is 
not well grounded.  Savage v. Gober, 10 Vet. App. 488 (1997).

The appellant has not presented a well-grounded claim for 
service connection for residuals of a left knee injury to 
include arthritis.  Absent a well-grounded claim, VA has no 
duty to assist the appellant to develop facts pertinent to a 
claim, Morton v. West, 12 Vet. App. 477 (1999), and the Board 
does not have jurisdiction to adjudicate the claim on the 
merits.  Boeck v. Brown, 6 Vet. App. 14 (1993).



ORDER

Whereas the appellant has not presented a well-grounded claim 
for service connection for a disability manifested by chest 
pain or for residuals of a left knee injury to include 
arthritis, those claims are denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

